Citation Nr: 0500274	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased evaluation for a baker's cyst 
of the left popliteal fossa, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In particular, a September 1992 rating decision 
denied service connection for diabetes.  A July 1999 rating 
decision also denied an evaluation in excess of 10 percent 
for the veteran's service-connected a baker's cyst of the 
left popliteal fossa.  In a May 2002 rating decision, the RO 
granted an increased evaluation to 20 percent for this 
disability, effective November 1998.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 20 
percent for a baker's cyst of the left popliteal fossa.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board.  In an August 1998 
decision, the Board upheld the RO's denial of service 
connection for diabetes mellitus.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a March 1999 order, the Court vacated the 
Board's decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (joint motion).  

In December 1999, the Board again upheld the RO's denial of 
service connection for diabetes mellitus, which the veteran 
appealed to the Court.  In November 2000, the Court vacated 
the Board's December 1999 decision and remanded the case back 
to the Board for development consistent with the parties' 
joint motion.  In August 2001, the Board remanded the issue, 
in part, pursuant to the November 2000 order of the Court.  
In July 2003, the Board remanded issues on appeal in order to 
comply with the then newly enacted Veterans Claims Assistance 
Act of 2000.  As will be discussed below, the issue of 
entitlement to service connection for diabetes mellitus is 
now properly before the Board for review. 

In an April 2004 statement, the veteran requested a hearing 
before a Veterans Law Judge.  In November 2004, however, the 
veteran withdrew his hearing request.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's diabetes mellitus is not related to service 
and first became manifest more than one after his separation 
from active duty.  

3.  The veteran's baker's cyst of the left popliteal fossa is 
manifested by motion from zero degrees of extension to 115 
degrees of flexion, subjective complaints of pain on motion, 
no evidence of any instability of the knee joint, and 
radiological evidence of a popliteal cyst measuring 3.0 x 1.5 
cm. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for a baker's cyst of the left popliteal fossa have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus as well as an increased evaluation for his service-
connected baker's cyst of the left popliteal fossa.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.  

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

The VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The Court recently held that compliance with 38 U.S.C.A. § 
5103 requires that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction ("AOJ" or "RO").  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to his being notified of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of his claims, the notice was provided prior to 
the most recent transfer and certification of the veteran's 
case to the Board, the content of which fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  By virtue of letters sent to the veteran in 
September 2001 and December 2003, the Board finds that the 
veteran was provided with every opportunity to identify and 
submit evidence in support of his claims.  Although the VCAA 
notice letter of December 2003 does not specifically contain 
the fourth element, the Board finds the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims throughout development of the case 
at the RO.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The Board notes that VA has fully 
complied with the Court's November 2000 order.  In this 
regard, the Board was instructed to consider obtaining an 
additional medical statement from a Dr. G., who the veteran 
referred to at an April 1993 hearing as a physician who 
informed him that his G6PD diagnosis in service was related 
to diabetes mellitus.  In a September 2001 letter, the RO 
requested that the veteran provide information concerning Dr. 
G.  The RO obtained additional VA medical records, many of 
which show treatment for the veteran's diabetes by Dr. G.  
However, none of these records contains a medical opinion 
relating the veteran's G6PD to diabetes mellitus.  The 
veteran was also afforded a VA compensation examination to 
evaluate the severity of his disability involving a baker's 
cyst of the left popliteal fossa.  This examination, which 
includes a subsequently dated MRI report, appears adequate 
for rating purposes.  Therefore, the record is complete and 
the case is ready for appellate review.

II.  Service Connection for Diabetes Mellitus

The veteran is seeking service connection for diabetes 
mellitus.  He claims that testing in service revealed a 
glucose-6-phosphate dehydrogenase (G6PD) deficiency which is 
an early manifestation of diabetes mellitus.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as diabetes mellitus 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records from 
October 1986 to April 1987 reveal no evidence of diabetes 
mellitus.  The veteran was treated for difficulties with 
seasickness and other disorders not at issue in this case.  
Testing in October 1986 revealed a G6PD deficiency.  The 
veteran's separation examination in April 1987 made no 
reference to diabetes mellitus; in fact, urinalysis was 
negative for albumin or sugar.  

In August 1992, more than four years after his discharge from 
active service, the veteran filed a claim for service 
connection for diabetes.  In support of his claim, the RO 
obtained medical records from the VA Medical Center (VAMC) in 
Mobile, Alabama.  These records show that the veteran was 
first diagnosed with diabetes mellitus in December 1991.  At 
that time, the veteran reported a three week history of 
dizziness, weight loss, and frequent urination.  He also 
reported a strong family history of diabetes.  The clinician 
noted a history of G6PD deficiency.  Following a blood test, 
the diagnosis was diabetes mellitus, new onset.

At a hearing held before a hearing officer at the RO in April 
1993, the veteran argued that his diabetes mellitus had been 
misdiagnosed as G6PD.  The veteran provided two metal dog 
tags, one of which had his name, social security number, and 
religion, the other had his name, unit, and designation 
"G6PD DEF."  Photocopies of the dog tags were made and were 
placed in the veteran's claims file.  He testified that he 
was not diagnosed with diabetes during his active service.  
The veteran also noted that he was first diagnosed with 
diabetes in 1991.  According to the veteran, his difficulties 
with exertion in service were the preliminary manifestation 
of diabetes.  He further maintained that his difficulties 
with dizziness and seasickness were also a manifestation of 
diabetes.  

In June 1993, the veteran noted treatment at the VAMC in 
Mobile, Alabama.  Additional medical records were obtained 
which continue to note sporadic treatment for diabetes since 
December 1991.  Additional medical records were also obtained 
by the veteran in February 1997.  These medical records were 
copies of previously obtained evidence.

In April 1995, the Board remanded this case to the RO for 
additional development.  At that time, it was noted that a 
review of the claims file had indicated that the veteran's 
complete service medical records were not of record.  The RO 
was therefore requested to obtain the veteran's complete 
service medical records from the National Personnel Records 
Center in St. Louis, Missouri.  

In May 1995, the RO requested that the veteran provide the 
names and addresses of all health care providers who had 
treated him for diabetes subsequent to August 1992, including 
any VA facilities.  Additional treatment records were 
obtained.  VA outpatient treatment records dated from 1987 to 
1993 reveal no evidence of diabetes mellitus until December 
1991.  Additional medical records from the National Personnel 
Records Center were obtained, none of which show treatment 
for diabetes mellitus during the veteran's active service.

In August 1996, the veteran claimed that his diabetes was 
aggravated due to the diet and stress of basic training as 
well as by his normal assignments and duties during service.  
The veteran reiterated his contention that he was 
misdiagnosed during active service.  He noted difficulties 
with dizziness, weakness, headaches, frequent urination, and 
exhaustion during his active service.  The veteran claimed 
that these symptoms were the initial manifestation of 
diabetes.

In a May 1997 statement, a VA examiner recorded that the 
veteran was first diagnosed with diabetes in 1991.  It was 
also noted that the veteran's family history includes a 
father who was diagnosed with diabetes in the 1950's.  It was 
indicated that it would have been "wise to screen him" for 
diabetes before his enlistment in the Navy.  No association 
between the veteran's current diabetes and his period of 
active service was indicated.  

At a second hearing held before a hearing officer at the RO 
in August 1997, the veteran reiterated his previous 
contentions.  He reiterated his opinion that he suffered from 
symptoms of diabetes during his active service, but conceded 
that he was not formally diagnosed with diabetes in 1991.  It 
was again contended that the veteran's difficulties with 
seasickness and loss of energy were the initial 
manifestations of diabetes during his active service.  The 
veteran's diagnosis and treatment for G6PD were also 
discussed.  The veteran contended that there was a 
correlation between his diabetes and the G6PD.  When asked 
whether he had been told of this relationship by medical 
provider, the veteran responded that he had.  The veteran was 
then notified that he should obtain a statement from a 
medical professional concerning a relationship between 
diabetes and G6PD.  The veteran said he could obtain an nexus 
opinion from a medical professional within 14 days.  
Accordingly, the hearing officer provided the veteran 14 days 
to provide this evidence before full adjudication of this 
claim.

An additional outpatient treatment record was received in 
December 1997, but makes no reference to G6PD or to an 
association between the veteran's diabetes and his active 
service.  No additional information was provided by the 
veteran.  Accordingly, the case was fully adjudicated by the 
RO and submitted to the Board in July 1996.  

In August 1998, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
Court.  In the March 1999 joint motion, the parties referred 
to the October 1997 notation contained within the medical 
records received at the VA in December 1997.  The October 
1997 notation is difficult to read, but appears to reflect 
that the medical professional stated that "[t]here is a 
connection with G6PD and diabetes."  The Court granted the 
parties' joint motion, vacating and remanding the case to the 
Board. 

In August 2001, the Board remanded the case to the RO for 
additional development to assure compliance with the Court's 
order.  In particular, the RO was instructed to request that 
the veteran identify the names, addresses, and approximate 
dates of treatment for health care providers who may possess 
additional records pertaining to his claim so that all 
pertinent records can be obtained and associated with the 
claims file.  The RO was to specifically request, if 
possible, a medical opinion from the health care provider who 
told the veteran that his G6PD was related to diabetes 
mellitus.  The health care provider was to offer a medical 
opinion concerning the degree of medical probability that the 
diagnosis of G6PD deficiency in service was a misdiagnosis 
for diabetes mellitus.  The Board also instructed the RO to 
ask the veteran to provide the name and location of the 
health care provided who wrote the October 28, 1997 notation 
that "[t]here is a connection with G6PD and diabetes."  
Thereafter, the RO was instructed to contact this health care 
provider and ask that he or she explain the basis of that 
opinion.  Finally, the Board instructed the RO to schedule 
the veteran for a VA compensation examination to determine 
whether his diabetes mellitus had its onset in service. 

In a September 2001 letter, the RO requested the information 
listed in the Board's remand.  The veteran responded by 
submitting two VA Forms 21-4141 (Authorization and Consent to 
Release Information to the VA) in October 2001, wherein he 
listed a physician at the VA clinics in New Orleans, 
Louisiana, and a VA physician at the VA clinic in Mobile, 
Alabama.  However, the veteran failed to offer any other 
information, including identifying the health care provided 
who allegedly related his diabetes mellitus to service.  

Thereafter, the RO requested and obtained VA outpatient 
treatment records dated from 1999 to 2004.  The Board notes 
that these records show sporadic treatment for diabetes 
mellitus.  However, none of the records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's diabetes.  These records also make no reference of 
a nexus or relationship between G6PD and diabetes mellitus, 
as the veteran claims. 

In October 2001, the veteran was afforded a VA examination to 
determine whether his diabetes mellitus had its onset in 
service.  At that time, the VA physician reviewed the 
veteran's claims file.  The veteran told the physician that 
he had had increased urination in 1985 and 1986 while on 
active duty.  When he was first diagnosed with diabetes in 
1991, the veteran suspected that it began in the mid 1980's.  
Following an examination, the physician diagnosed the veteran 
with diabetes mellitus, type II, suboptimal control on 
insulin.  The physician also stated that a review of the 
claims file did not reveal the presence of diabetes mellitus 
during his active military service or for several years 
thereafter.  The physician further pointed out that glucose-
6-phosphate dehydrogenase deficiency is not related to 
diabetes mellitus.  

In March 2002, the same VA physician provided an opinion to 
clarify the issue concerning a possible nexus between the 
veteran's diabetes mellitus and his military service.  The 
physician stated that if the veteran's blood sugar was found 
to be abnormally and persistently high at the time he was 
experiencing symptoms involving weight loss, thirst, frequent 
urination and dizziness in service, then his diabetes 
mellitus would have been present in service.  The physician 
also stated that a urinalysis performed on April 29, 1987 did 
not reveal ketones or glucose, which are both common with 
untreated and out-of-control diabetes mellitus; hence, it is 
more likely that the veteran did not have diabetes mellitus 
at the time of his separation from service in 1987.  

In February 2003, W.S., R.N., reviewed the claims file and 
concluded that the veteran's diabetes mellitus had its onset 
in service.  W.S. noted that Type II diabetes was a gradual 
syndrome with signs developing over years.  As the disease 
progresses, some or all of the following symptoms may 
manifest: frequent urination, excessive thirst, fatigue 
and/or nausea, weight loss, blurred vision or vision changes, 
more infections that usual, dry skin, tingling or numbness in 
the hands or feet, and irritability or mood swings.  In 
support of her opinion, W.S. noted that the veteran was seen 
on February 23, 1987 with symptoms of dizziness, nausea, and 
vomiting.  It was noted that the veteran "looks to be 
flushed, very nauseated and very disoriented."  He was 
treated for seasickness.  The veteran was seen on the 
following day for similar complaints.  W.S. also noted that 
the veteran had a gum infection in October 1986, underwent a 
psychological consult in March 1987 for abnormal behavior, 
lost approximately 15 pounds from September 1986 to April 
1987, and had decreased vision in both eyes in less than 
seven months. 

W.S. noted that the veteran was eventually diagnosed with 
diabetes in December 1991 following a blood glucose test.  
She noted that the classification of "new onset" at that 
time had no merit since no previous testing had been done for 
the same symptoms beginning in February 1987.  Instead, 
"diabetes mellitus-newly diagnosed" was a more accurate 
diagnosis.  W.S. thus concluded that, while there was no 
absolute diagnostic proof of the veteran's diabetes between 
February 1987 and December 1991, it was more probable that he 
developed diabetes during the term of his enlistment.  She 
pointed out that the veteran's symptoms and clinical 
manifestations began in February 1987 and continued until a 
physician recognized the veteran's complaints and obtained a 
positive test result for type II diabetes mellitus.  

In January 2004, the same VA physician evaluated the veteran 
again and stated that he did not agree with W.S.'s conclusion 
that the veteran's diabetes mellitus had its initial onset in 
service.  The physician determined that, based on the medical 
documents in the claims file, there was very little or no 
medical probability that the veteran's diabetes mellitus was 
present during his period of service between October 1986 and 
April 1987.  The physician pointed out that the veteran had 
no clinical suspicion of diabetic symptoms or documentation 
of any blood test to indicate diabetes mellitus during his 
period of military service and for several years thereafter.  
The physician noted that the symptoms the veteran was 
experiencing three weeks prior to his diagnosis in December 
1991 can be present in some individuals for several months 
before worsening to the point of attracting medical attention 
and testing.  The physician explained that the presence of 
sugar in the urine would be highly suspicious of diabetes 
mellitus, but not conclusive.  Likewise, the absence of sugar 
in the urine also is not conclusive of not having diabetes, 
but is nonetheless a favorable finding against a diagnosis of 
diabetes.  The physician noted that the veteran's urinalysis 
was found to be negative for sugar on two occasions in 1986 
and 1987.  The physician further explained that there was 
little or no probability of misdiagnosing G6PD, as diabetes 
mellitus and G6PD are entirely different conditions with 
different tests.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The record shows that diabetes mellitus was first 
diagnosed in December 1991, over four years after the 
veteran's separation from active duty.  The most compelling 
evidence in support of the veteran's claim includes the 
February 2003 opinion provided by W.S., which states that, 
while there was no absolute diagnostic proof of the veteran's 
diabetes until December 1991, it was more probable that he 
developed diabetes during the term of his enlistment.  W.S. 
supported her opinion by noting that the veteran had some of 
the early manifestations of diabetes while on active duty, 
namely an infection of the gums, weight loss, psychological 
problems, decreased vision, and an episode involving 
dizziness, nausea, and vomiting.  

The Board notes that W.S. is a registered nurse and not a 
medical doctor.  In Black v. Brown, 10 Vet. App. 279, 284 
(1997), the Court held that a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  Since W.S. is a certified 
diabetic educator, the Board places some probative value on 
her opinion.  Nevertheless, the Board places greater 
probative value on the three medical opinions provided by the 
VA physician in October 2001, March 2002, and January 2004, 
which found that the veteran's diabetes was not incurred in 
service and first became manifest shortly before it was 
diagnosed in December 1991.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In this 
case, the Board finds that a medical doctor is more competent 
than a registered nurse in analyzing data such as the 
diagnosis of diabetes mellitus.  The VA physician's opinions 
also appear to meet the standards of fairness, as they were 
obtained through a process that presented the questions in a 
neutral and objective manner, expressing only those facts 
that are relevant to the questions posed to ensure 
impartiality.  Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  

In addition, the Board questions several of W.S.'s findings 
cited to support her opinion that the veteran experienced 
symptoms associated with diabetes in service.  For instance, 
although the veteran was treated in February 1987 for an 
episode involving dizziness, nausea and vomiting, it was 
attributed to a diagnosis of seasickness and resolved within 
days.  Furthermore, although the veteran underwent a 
psychological consult in March 1987, he was diagnosed with a 
personality disorder.  In providing his opinions, moreover, 
the VA physician supported his conclusion with sound 
rationale.  He also had the opportunity to review W.S.'s 
opinion before examining the veteran in January 2004.  At 
that time, he explained that one of the flaws with W.S.'s 
opinion is that G6PD and diabetes mellitus are entirely 
different conditions with different tests.  The VA physician 
therefore concluded that there is little to no probability of 
confusing G6PD and diabetes mellitus. 

The only other medical evidence in support of the veteran's 
claim includes an October 1997 medical record which contains 
a notation that "[t]here is a connection with G6PD and 
diabetes."  However, there is no evidence that this opinion 
was based on a review of the veteran's claims file.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, this medical opinion is of little probative 
value.

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
two hearings.   However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the diagnosis of diabetes mellitus, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for diabetes mellitus.  The Board has reached this 
decision based on a careful review of the entire evidence of 
record, with significant weight accorded to the opinions 
provided by a VA physician.  Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  In denying the veteran's claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  Hence, the appeal is denied.

III.  Increased Evaluation for a Baker's Cyst of the Left 
Popliteal Fossa

The veteran's service medical records show that he was seen 
for a baker's cyst in his left knee.  As a result, in a June 
1987 decision, the RO granted service connection and assigned 
a noncompensable (zero percent) evaluation for a baker's cyst 
of the left popliteal fossa.  In a May 1988 decision, the RO 
assigned a 10 percent evaluation for this disability.  

In November 1998, the veteran filed a claim for an increased 
evaluation for his baker's cyst of the left popliteal fossa.  
In July 1999, the RO denied the veteran's claim and continued 
the 10 percent evaluation.  The veteran appealed that 
decision.  In May 2002, the RO granted an increased 
evaluation to 20 percent for this disability, effective 
November 1998.  Therefore, the Board must determine whether 
the veteran is entitled to an evaluation in excess of 20 
percent for his service-connected baker's cyst of the left 
popliteal fossa.  See AB, supra.

The RO evaluated the veteran's baker's cyst under Diagnostic 
Code (DC) 5010 (arthritis) and DC 5311 (injury to muscle 
group XI).  As will be discussed below, however, the Board 
finds that the veteran's baker's cyst of the left popliteal 
fossa does not appear to involve muscle damage.  Further, to 
the extent that the disability may be rated by analogy to the 
impairment caused by a muscle injury, the Board notes that 
there simply is no competent medical evidence that 
demonstrates severe symptomatology as would be required for 
the next higher rating of 30 percent under DC 5311.  See 38 
C.F.R. §§ 4.56 (2004).  A severe muscle injury is one 
involving a through and through or deep penetrating wound due 
to high-velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  As 
such symptomatology is not shown, the Board need not consider 
a higher evaluation under DC 5311 in evaluating this 
disability.  The Board, however, has also considered the 
application of other diagnostic codes pertaining to the knee 
in evaluating the veteran's left knee disability.

In this regard, the Board also does note that the record 
contains no evidence of arthritis of the left knee.  
Nevertheless, the Board may also rate the veteran's baker's 
cyst by analogy under DC 5010.  See 38 C.F.R. § 4.20, 4.27 
(2004).  Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis under DC 5003.  See 38 C.F.R. 4.71a, 
DC 5010.  Under DC 5003, degenerative arthritis in turn will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable (zero 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  See 38 C.F.R. 4.71a, DC 
5010.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  However, since the 
veteran has been able to fully extend his right knee to zero 
degrees, separate ratings are not warranted for limitation of 
extension and limitation of flexion of the left knee.

The facts of this case include two VA examination reports and 
an MRI report.  After reviewing this evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
his service-connected baker's cyst of the left popliteal 
fossa.

At a June 1999 VA examination, the veteran reported chronic 
pain, intermittent swelling, and occasional instability of 
the left knee with climbing stairs.  He said his symptoms 
increased with squatting, changes in the weather, and 
prolonged periods of weight bearing.  Objectively, the 
examiner noted that the veteran was able to move about the 
room without difficulty.  The veteran was able to move his 
left knee from zero degrees of extension to 125 degrees of 
flexion with pain on at maximum flexion.  The examiner found 
no swelling or evidence of a baker's cyst formation.  
However, the veteran reported tenderness to palpation over 
the medial and lateral joint line as well as over the lateral 
popliteal region, which he indicated was the location where 
the cyst was present.  No ligamentous instability was noted.  
The veteran was able to walk on his heels and toes, although 
heel walking caused knee pain.  He was able to squat and 
rise, albeit with some degree of difficulty.  It was noted 
that he placed more weight on his right leg with squatting.  
The diagnostic impression was left knee pain with history of 
recurrent baker's cyst.  The examiner commented that the 
veteran's knee pain could further limit functional ability 
during flare-ups or with increased use, although it was not 
feasible to attempt to express this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty. 

When examined by VA in October 2001, the veteran reported 
that his left knee symptoms had worsened over time.  Upon 
physical examination, the veteran was observed to move about 
the examination room somewhat slowly.  Range-of-motion 
testing showed zero degrees of extension to 115 degrees of 
flexion.  Motion was somewhat slow and guarded with 
complaints of pain on motion.  There was no heat or swelling 
about the knee, although tenderness to palpation was present 
over the lateral aspect of the popliteal region.  Tenderness 
was also present along the area of the medial and lateral 
joint.  No ligamentous instability was present.  The veteran 
was able to do only a partial squat, while placing more 
weight on the right and complaining of pain in his left knee.  
The diagnostic impression was left knee pain with history of 
recurrent baker's cyst.  The examiner noted that the veteran 
experienced pain on motion, although no swelling or deformity 
was noted.  With respect to incoordination, the examiner 
stated that the veteran was able to stand and walk but was 
bothered by activities such as squatting and climbing. 

An MRI performed in January 2002 revealed a popliteal cyst of 
the left knee measuring 3.0 x 1.5 cm.  However, the cruciate 
and collateral ligaments of the knee appeared to be within 
normal limits, there was no evidence of an acute meniscal 
tear, and the hyaline cartilage of the patella appeared 
adequate. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's baker's cyst of the left popliteal fossa.  The 
veteran was able to move his left leg from zero degrees of 
extension to 125 degrees of flexion when examined in June 
1999, and from zero degrees of extension to 115 degrees of 
flexion when examined in October 2001.  These findings do not 
meet the criteria for a compensable evaluation under DC 5260 
or DC 5261, and reflect normal range of motion with respect 
to extension.  The RO assigned a 20 percent evaluation for 
the veteran's complaints of pain based on a determination 
that his complaints were supported by adequate pathology.  
However, there is simply no basis to assign an evaluation in 
excess of 20 percent for the veteran's baker's cyst of the 
left popliteal fossa due to limitation of motion.  

For these reasons, the Board also finds that an evaluation 
higher than 20 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  The examination reports show pain 
on motion of the left knee.  However, additional functional 
impairment beyond that contemplated by the current rating due 
to pain has not been objectively shown on clinical 
evaluation.  The Board notes that in June 1999 the veteran 
was able to move his left leg without pain until maximum 
flexion was reached at 125 degrees.  Moreover, significant 
pain and incoordination were not present during his 
subsequent examination in October 2001.  In any event, the 
Board notes that any functional loss due to pain has been 
contemplated in the currently assigned 20 percent evaluation.  
The Board finds that the provisions of 38 C.F.R. § 4.40 and 
§ 4.45 do not provide any basis for an evaluation in excess 
of 20 percent for the veteran's baker's cyst of the left 
popliteal fossa.

The Board has also considered the potential application of DC 
5257, which pertains to recurrent subluxation or lateral 
instability of the knee.  This code provides a 10 percent 
evaluation for slight impairment of the knee, a 20 percent 
evaluation for moderate impairment of the knee, and a 30 
percent evaluation for a severe impairment of the knee.  See 
38 C.F.R. § 4.71a, DC 5257.  However, no objective medical 
evidence shows any instability of the left knee joint.  
Although the veteran reported that his left knee would 
occasionally give out with climbing stairs, no ligamentous 
instability was shown on two VA examinations.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's baker's cyst of the left popliteal fossa.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected baker's cyst of the left popliteal fossa 
has caused marked interference with employment or has 
required hospitalizations.  Although this disability may 
impact his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for diabetes mellitus is denied. 

An evaluation in excess of 20 percent for the veteran's 
baker's cyst of the left popliteal fossa is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


